DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3 in the reply is acknowledged.  The traversal is on the ground(s) that there would not be undue burden to search Species 1 and 2 as well as they are sufficiently related.  The examiner is convinced that Species 1-3 may be so grouped for related search and have been examined. The restriction of Species 4-6 is maintained as no argument was presented concerning these, and it is believed they are substantively different that Species 1-3.  This construction would cause different art, or different embodiments within art to read on the different species.  The requirement is still deemed proper between now Species Group 1-3 and remaining Species 4-6 individually and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6,12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly is located in the interior cavity between the outer vane mount and the metallic sleeve on the pressure side of the ceramic matrix composite vane” where in Claim 1 from which this depends the “interior cavity” is recited as “an interior cavity formed in the ceramic matrix composite vane” where the interior cavity from claim 1 cannot be understood to be outside the outer vane mount as that would be exterior to the blade, and thus not the “interior cavity” of claim 1. As such it appears this claim might be attempting to recite a different interior cavity, however it is generally unclear as it is conflicting with claim 1. Further the figures show the bias member being external to the internal cavity of claim 1, and as such conflict with claim 6. This is specifically to address the elected embodiment of Figure 6, as it would appear this language would functionally work for Fig 7,9. However if Claims 6,12 are determined to be drawn to the unelected embodiments then they should be withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1-6,10-12,14-16,19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20050254942 to Morrison in view of US Publication 20170298748 to Vetters.
As to claim 1, Morrison discloses an airfoil assembly for a gas turbine engine, the airfoil assembly comprising a ceramic matrix composite vane adapted to interact with hot gases flowing through a gas path of the gas turbine engine during use of the airfoil assembly (Par 0020), the ceramic matrix composite vane including an outer platform (76) that defines an outer boundary of the gas path, an inner platform spaced apart axially from the outer platform relative to an axis to define an inner boundary of the gas path (76, Par 0026), an airfoil that extends axially between and interconnects (70) the outer platform and the inner platform, and an outer vane mount that extends axially outward away from the outer platform (38), and a metallic sleeve (52,32) configured to receive force loads applied to the ceramic matrix composite vane by the hot gases during use of the airfoil assembly, the metallic sleeve located axially outward of the outer platform outside of the gas path (Fig 5-8, 52/32 disposed on platform 
Morrison does not expressly disclose a metallic support spar that extends axially through an interior cavity formed in the ceramic matrix composite vane and where the sleeve body is arranged around the metallic support spar.
Vetters discloses a metallic support spar (36) that extends axially through an interior cavity formed in the ceramic matrix composite vane (65) and where the a supporting sleeve body is arranged around the metallic support spar (38).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Morrison to replace the ceramic core with a metallic support spar that extends axially through an interior cavity formed in the ceramic matrix composite vane and where the sleeve body is arranged around the metallic support spar and the outer vane mount using the teachings of Vetters so as to maintain a strong blade design capable of withstanding load forces while allowing for the blade to be air cooled (Vetters: Par 0046) reducing thermal deterioration and change.
Morrison discloses substantially all the limitations of the claim(s) except for how the sleeve is metallic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sleeve be of a In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As to claim 2, Morrison discloses the outer vane mount (38) includes an inner surface that defines a portion of the interior cavity and an outer surface opposite the inner surface and the first load-transfer tab is engaged with the outer surface of the outer vane mount (Fig 5 or 7).
As to claim 3, Morrison discloses the ceramic matrix composite vane has a leading edge, a trailing edge, a pressure side, and a suction side (best seen Fig 9), the first load-transfer tab is engaged with the outer surface of the outer vane mount on the suction side of the ceramic matrix composite vane (Fig 6, as there are tabs on all sides they will contact facing all sides of the vane).
As to claim 4, Morrison discloses the metallic sleeve further includes a second load-transfer tab configured to engage the outer surface of the outer vane mount on the pressure side of the ceramic matrix composite vane (Fig 6, as there are tabs on all sides they will contact facing all sides of the vane).
As to claim 5, Morrison discloses the ceramic matrix composite vane has a leading edge, a trailing edge, a pressure side, and a suction side (Fig 9) and the airfoil assembly further comprises a bias member configured to urge the outer vane mount and the metallic sleeve toward each other on the suction side 
As to claim 6, Morrison discloses the bias member is located in A interior cavity between the outer vane mount and the metallic sleeve (57) on the pressure side of the ceramic matrix composite vane (ring shaped).
As to claim 10, Morrison discloses An airfoil assembly comprising a vane including an outer platform, an inner platform spaced apart axially from the outer platform relative to an axis, an airfoil that extends axially between and interconnects the outer platform and the inner platform, and an outer vane mount that extends axially outward away from the outer platform, and a sleeve that includes a sleeve body arranged around the outer vane mount of the vane and a load-transfer tab that engages the outer vane mount (as rejected Claim 1 above).
As to claim 11, Morrison discloses the outer vane mount includes an inner surface that defines a portion of an interior cavity that extends axially into the vane and an outer surface opposite the inner surface and the load-transfer tab is engaged with the outer surface of the outer vane mount (Fig 5,8).
As to claim 12, Morrison discloses comprising a bias member located in A interior cavity between the outer vane mount and the sleeve (57).
As to claim 14, Morrison discloses the vane has a leading edge, a trailing edge, a pressure side, and a suction side and wherein the load-transfer tab is engaged with the outer vane mount on the suction side of the vane (Fig 6, as there are tabs on all sides they will contact facing all sides of the vane).
claim 15, Morrison discloses the airfoil assembly further comprises a bias member configured to urge the outer vane mount and the sleeve toward each other (compression ring 54, alt locking ring 57, as it is a ring it will be located on all the sides of the blade).
As to claim 16, Morrison discloses the vane has a leading edge, a trailing edge, a pressure side, and a suction side and the bias member is located between the outer vane mount and the sleeve on the pressure side of the vane (57).
As to claim 19, Morrison discloses A method comprising, providing a vane and a sleeve, the vane including an outer platform, an inner platform spaced apart axially from the outer platform relative to an axis, an airfoil that extends axially between and interconnects the outer platform and the inner platform, and an outer vane mount that extends axially outward away from the outer platform, and the sleeve includes a sleeve body and a load-transfer tab that extends away from the sleeve body, arranging the sleeve around the outer vane mount to locate the sleeve axially outward of the outer platform, and engaging the outer vane mount with the load-transfer tab of the sleeve (As rejected Claim 1,10 above).
As to claim 20, Morrison discloses the load-transfer tab is located on a suction side of the vane and the method further comprises biasing the outer vane mount and the load-transfer tab toward one another (compression ring 54, alt locking ring 57, as it is a ring it will be located on all the sides of the blade). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746